DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
	This communication is in response to amendment and remarks filed Jan 22, 2021.  Claims 8-10 and 12-13 have been canceled.  Claims 7 and 22 have been amended.  Claims 7, 21 and 22 are pending.  


Allowable Subject Matter
Claims 7, 21 and 22 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:


The closest prior art of record includes: 
Teller (8,968,196) teaches generating, based on historical data about health attributes of a user, a Bayesian network configured to predict health event episodes of the user (Teller; Col. 2, lines 20-25 The outputs may be combined in a post processing step to predict the state parameter. In addition, in either the apparatus or the method, the state parameter may be caloric expenditure the second functions may be regression algorithms, the contexts may comprise rest and active and, the first function may comprise a naive Bayesian classifier) and detecting, by an accelerometer, movements of the user; determining, based on the detected movements, that a first health event episode is occurring (Teller; Col. 67, lines 25-45).   
Francois (2016/0110523) teaches systems and method for using electronic medical records in conjunction with patient apps. 
Nevo (2015/0313529) teaches a method and system for behavioral monitoring.  

However, the closest prior art of record does not expressly teach: 
using the Bayesian network to predict a triggering cause of the first health episode and selectively initiating, based on the predicted triggering cause, a remedial action by causing a treadmill to become activated.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        3/12/2021